                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No. 8:17-cv-02032-JLS-KESx                                 Date: August 5, 2019

Title: SPORTSPOWER LTD. v. CROWNTEC FITNESS MFG. LTD.

PRESENT:

        THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

              Jazmin Dorado                                Not Present
             Courtroom Clerk                              Court Reporter

     ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
           PLAINTIFF:                                 DEFENDANT:
          None Present                                 None Present



      PROCEEDINGS (IN CHAMBERS): ORDER Entering Revised Stipulated
                                 Protective Order (Dkt. 62)


       On August 2, 2019, the parties stipulated to the Court’s entry of a revised
proposed protective order. (Dkt. 60.) The Court made minor revisions to Paragraphs 6.3
and 7.4(a) and enters the attached protective order.


 MINUTES FORM 11                                                 Initials of Deputy Clerk JD
 CIVIL-GEN
